Citation Nr: 1818093	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  10-49 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Kleponis, Associate Counsel







INTRODUCTION

The appellant served on active duty in the United States Army from May 1979 to May 1980.

This case comes before the Board of Veteran's Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans' Affairs (VA) Regional Office (RO) in Boston Massachusetts.  

In October 2017, the Boar remanded the matter for additional evidentiary development.  


FINDING OF FACT

A chronic back disability was not present in service, arthritis was not shown within one year of service separation, and the available record contains no probative evidence indicating that the appellant's current back disability is otherwise causally related to his active service or any incident therein.  


CONCLUSION OF LAW

The criteria for service connection for a back disability have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.655 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the appellant, nor his representative, have raised any issues with the duty to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board notes that pursuant to the Board's October 2017 remand instructions, the RO attempted to schedule the appellant for a VA examination in December 2017.  Multiple attempts were made by the RO to contact the appellant by phone, and the appellant was mailed a letter with instructions on how to schedule his examination.  The appellant failed to schedule or report for any examination.  Neither the appellant, nor his representative, have provided any explanation for this failure to report.  38 C.F.R. § 3.159(c)(4).  

When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b).  When a claimant misses a scheduled VA examination, the Board must consider (1) whether the examination was necessary to establish the entitlement to the benefit sought, and (2) whether the claimant had good cause to miss the scheduled examination.  Turk v. Peake, 21 Vet. App. 565, 569 (2008).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant or death of an immediate family member.  38 C.F.R. § 3.655(a).  

In this case, as explained by the Board in October 2017, an examination was necessary in order to determine the nature and etiology of the appellant's claimed back disability.  The appellant, however, failed to report for the examination and neither he, nor his representative, has provided any explanation for the appellant's failure to do so.  Under these circumstances, the Board finds that the appellant's failure to appear was without good cause, and the applicable regulation now requires that the claim be adjudicated based upon the evidence of record.  38 C.F.R. § 3.655(b); Turk, 21 Vet. App. 565.  


Applicable Law

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty from active military, naval, or air service.  38 U.S.C. § 1131.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that which is pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, including arthritis, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1112, 1137 (2012); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2017).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2017).

The standard of proof to be applied in a decision on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. §5107(b); see also 38 C.F.R. §§ 3.102; 4.3.  "This unique standard of proof is in keeping with the high esteem in which our nation holds those who have served in the Armed Services.  It is in recognition of our debt to our veterans that society has through legislation taken upon itself the risk of error when, in determining whether a veteran is entitled to benefits, there is an 'approximate balance of positive and negative evidence.'  By tradition and by statute, the benefit of the doubt belongs to the veteran."  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).



Analysis

The appellant contends that service connection is warranted for a current back disability.  In general, to establish service connection, a Veteran must show  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).

Regarding the first element of service connection, the Board acknowledges that a current diagnosis of the appellant's back disability is difficult to establish due to his failure to report for his December examination.  VA treatment records indicate that the appellant reported having back pain for about 3 weeks in November 1980.  The diagnosis at the time was that his symptoms were associated with muscle spasms caused by a medication he was taking.  Treatment records from this time do not indicate any other complaints relating to a disability of the appellant's back, nor has the appellant indicated otherwise.  

The appellant continued to report symptoms of low back pain in VA treatment records from July 1998 through September 2012.  However, the record does not contain any indication that any radiographic tests were done on the appellant's spine.  A physical examination in August 2007 did note the appellant's spine to be straight with erect posture and no obvious deformities.

The appellant's SSA records do provide some evidence of a current low back disability.  April 1995 X-ray results show the appellant's vertebrae as well aligned with unaffected vertebral body heights.  A January 1999 X-ray revealed scoliosis of the lumbar spine, with a left convex and minimal narrowing of the L5-S1 intervertebral disc space.  A November 1999 X-ray showed some mild degenerative changes in the spine with slight compression of the mid thoracic vertebral bodies.  

While the medical evidence of record is in some conflict as to the exact nature of the appellant's current disability, the Board finds that the evidence is at least in equipoise on the issue of whether the appellant has a current back disability.  Thus, the Board finds that the first element of service connection is established for this claim.  

Turning to the second element of service connection, a review of the appellant's service treatment records is entirely negative for complaints or findings of a back disability.  The appellant was hospitalized in March 1980 for mental health reasons and underwent a physical examination that revealed nothing outside normal limits except some decreased tissue turgor and evidence of recent weight loss.  The appellant also underwent a medical review board in April 1980 prior to separation from service.  No issues with the appellant's back were noted.  Rather, his spine was examined at that time and determined to be normal.  

The Board acknowledges that the appellant has made lay statements that he suffered an in-service back injury.  At a Board hearing on this matter in August 1981, the appellant stated that while in service his back went out on him one time and that he went to the hospital for this incident.  Further, the appellant's representative indicated in an October 2017 brief that the appellant was treated for a back condition while he was hospitalized for psychiatric reasons while in service.  While not supported by the documented medical evidence, the Board finds the appellant competent to testify to symptoms he experienced while in service.  

Even assuming for the sake of argument that that the appellant sustained a back injury in service for which he received treatment, the Board finds that the preponderance of the evidence is against the claim.  As set forth above, given the normal findings at service separation, it appears that any in-service injury resolved.  As set forth above, that an injury occurred during service is not enough to establish service connection.  Rather, there must be chronic disability resulting from that in-service injury.  

In that regard, the Board notes that the records contains no probative evidence indicating that the appellant's current back disability is causally related to his active service or any incident therein.  As noted, the Board remanded this matter in October 2017 in an attempt to obtain such evidence but the appellant failed to report without explanation and the claim must therefore be rated based on the evidence of record.  Unfortunately, the record contains no probative evidence linking the appellant's current back disability to his active service.  

The Board has considered the appellant's lay statements that he believes his current back disability is related to his active service.  Although in some cases a layperson is competent to offer an opinion addressing the etiology of a disorder, the Board finds that, in this case, the determination of the origin of the appellant's current low back disability is a medical question not subject to lay expertise.  See Jandreua v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The condition involves a pathological process that is not readily observable to a layperson.  The Board finds that in light of the non-observable nature of the pathology, the issue of the origin of the low back disability is a medical question requiring medical training, expertise, and experience.  Therefore, the Board finds that there is no competent evidence of record to establish an etiology of the appellant's current low back disability.  King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012). 

Consequently, the Board finds that the third element of service connection, a nexus between the appellant's current low back disability and his claimed in-service injury, cannot be established, as there is no probative evidence in favor of that conclusion.  Therefore, the Board finds that entitlement to service connection is not warranted based on the evidence of record.  38 C.F.R. § 3.303, 3.655; Gilbert, 1 Vet. App. at 54.  


ORDER

Entitlement to service connection for a low back disability is denied.  




____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


